-26, 29-3336-41Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 12/06/2021 is acknowledged.
	Claim 41 has been added.
	Claims 27, 28, 34, 35 are cancelled.
	Claims 21-26, 29-33, 36-41 are being considered on the merits.
	The present application is a continuation of 16/406,801 issued as U.S. Patent No. 10973242.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Sunvold et al. (US 2010/0303968) discloses a pet food in the form of kibbles comprising a core  and a coating. The core may comprise 0-80% protein. The protein component may comprise single cell proteins; including yeast. However, Sunvold et al. does not disclose a protein composition comprising synthetically grown non-human animal cells. Nor does Sunvold et al. disclose a protein composition as presently claimed.
	The presently claimed composition comprises fungal and plant proteins and carbohydrates. The composition includes intact fungal cells having a specific weight percentage. The composition further includes synthetically grown non-human animal cells. A specific percentage of algal oil is also a part of the inventive composition.
	Claims 21-26, 29-33, 36-41 are novel and nonobvious. Claims 21-26, 29-33, 36-41 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.